Citation Nr: 0708380	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-06 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  His military records show that he served in combat 
against enemy forces in the Republic of Vietnam and among the 
awards he received was the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted an initial 10 percent rating 
for PTSD, effective from May 9, 2002, the date of claim.  The 
veteran subsequently perfected an appeal from the initial 
compensation level assigned.

During the course of the appeal, the RO granted an increased 
rating of 30 percent in an October 2002 statement of the case 
(SOC).  Thereafter, in a February 2003 rating decision, the 
RO granted an increased rating of 50 percent rating for PTSD, 
effective from the date of the original claim.  

In November 2006, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The veteran's PTSD is of moderate severity and primarily 
manifests with depression, irritability, avoidance behavior, 
sleep disturbances, and some difficulty in establishing and 
maintaining effective social relationships.


CONCLUSION OF LAW

The schedular criteria for an initial rating greater than 50 
percent for PTSD disability have not been met at any point 
during the appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 4.130, Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in May 2002.  
Following his appeal of the award of a 50 percent disability 
rating for PTSD, the RO notified the veteran in 
correspondence dated in November 2005, of the provisions of 
VCAA as they pertain to a claim for an increased rating.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  In an April 2006 statement from the veteran, he 
indicated that he had no additional evidence to submit in 
support of his claim.  

The veteran testified that he is in receipt of Social 
Security Administration (SSA) disability benefits.  The basis 
of the award was "extreme arthritis" in the neck, back, legs 
and foot, causing him to be unable to function.  The claims 
file contains an April 2006 letter from SSA, which reflects 
payments of SSA benefits.  However, since the veteran has 
testified that the SSA disability award was based solely on 
an orthopedic condition that is not in any way with the PTSD 
issue on appeal in this case, the Board finds that a remand 
for SSA records would serve no purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Any "error" to the veteran resulting from this Board 
decision does not affect the merits of his claims or his 
substantive rights, for the reasons discussed above, and is 
therefore harmless.  See 38 C.F.R. § 20.1102 (2006). There is 
no reasonable possibility that further assistance to the 
veteran would substantiate his claims. See 38 C.F.R. § 
3.159(d) (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  

Therefore, the Board is satisfied that VA has assisted the 
veteran in the development of his claim in accordance with 
applicable laws and regulations.  Accordingly, the Board will 
address the merits of this claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006),it 
was held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim, including the degree of disability and the effective 
date of an award.  The veteran received this notice in March 
2006.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

Factual Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 
(2006).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2006).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130 (2006)

On VA examination in July 2002, the veteran complained of 
psychiatric symptoms that were frequent and of moderate 
severity since his return from Vietnam.  He noted no 
remissions in symptomatology, which included sleep 
difficulty, nightmares of Vietnam several times a week, 
avoidance behavior, irritability, loss of temper, intrusive 
memories, and feelings of sadness, tearfulness, and survivor 
guilt.  The examiner noted that the veteran's Form DD-214 
reflected combat duty and his receipt of the Combat 
Infantryman Badge.  The veteran received no in-patient 
psychiatric care and first sought outpatient psychiatric care 
in 2002 from the Vet Center and a private social worker.  He 
had no history of assaultiveness or suicide attempts.  The 
veteran had been married for 30 years.  He had been employed 
by an oil refinery for 26 years and he was presently in a 
supervisory position.  He had not lost time from work in the 
past year due to problems with depression, poor sleep, or 
PTSD.  He had good routine personal care and noted somewhat 
impaired family role functioning.  He had poor social, 
interpersonal relationships and limited recreational leisure 
pursuits, with a leaning toward solitary activities, such as 
staying at home, watching television, and working out at the 
gym.   

On mental status examination, the veteran was neatly dressed, 
had good eye contact, and clear speech.  Affect was decreased 
in range and sad, but appropriate to content.  Mood was 
depressed and thoughts were coherent, logical, and goal-
directed with.  There was no evidence of psychosis or 
suicidal and homicidal ideation.  Judgment and insight 
appeared good.  There was no evidence of impairment of 
thought process, delusions, hallucinations, ritualistic or 
obsessive behavior, panic attacks, or impaired impulse 
control.  The diagnosis was PTSD of moderate impairment with 
an assigned Global Assessment of Functioning (GAF) score of 
59.

On VA examination in June 2005, the veteran reported 
receiving VA outpatient care from 2002 to October 2004, at 
which point he discontinued therapy.  He continued to take 
200 mg. Of Zoloft daily.  His daily PTSD symptoms included 
hypervigilance, hyperarousal, irritability, nervousness in 
crowds, and nightmares, the frequency of which had improved 
since the previous VA examination.  He reported no remissions 
in his symptoms.  The veteran noted that use of medications 
decreased his nightmares, helped with anger control, and 
improved his social relationships with his family.  Since 
retiring from his full-time, 30-year employment as a refinery 
operator, the veteran noted marked stress reduction.  

On mental status examination, the veteran was noted to be 
well-developed, well-nourished, and interacted well with the 
examiner, smiling easily and often.  His mood was euthymic 
and affect was full range with no impairment of thought 
processes or communication.  There was no evidence of 
suicidal ideation or homicidal thoughts, obsessive or 
ritualistic behavior, panic attacks, impaired speech, 
impaired impulse control, or other psychiatric disorders.  
The examiner noted that the veteran still had nightmares and 
heightened physiological arousal and associated features with 
benefit from use of medication.  The veteran's PTSD symptoms 
were noted to be of mild to moderate severity.  His GAF score 
was 60, which the examiner reported indicates moderate 
symptoms and moderate difficulties in social or occupational 
functioning.  The examiner opined that "it does not appear 
that his PTSD has worsened and in fact it would appear that 
his PTSD symptoms, especially his nightmares and his 
agitation have actually benefited and improved from the 
utilization of Sertraline in his treatment."  The examiner 
noted no deterioration in the veteran's PTSD condition since 
his last evaluation and that his condition might improve with 
continued use of medication and individual therapy.  

On VA fee-basis examination in November 2005, the veteran was 
noted to have worked as a refinery operator for almost 30 
years.  He retired in December 2004 and reported having 
difficulty with memory deficits and other physical 
limitations related to arthritis.  He also indicated having 
had poor working relationships with his supervisor and 
coworkers during his employment due to irritability.  His 
current symptoms included intrusive memories, sleep 
disturbance, hypervigilance, nightmares, irritability, anger, 
depression, and avoidance behavior.  He indicated 
deficiencies in maintaining close relationships with his 
family, as demonstrated by a 6-month separation from his 
wife.  He noted that he was easily provoked but that he 
avoided having arguments with his wife.  He had not received 
psychotherapy for his PTSD within the past year, but noted 
continued use of medication which yielded minimal response 
but that his sleep was improved.  

On mental status examination, the veteran's orientation, 
communication, and speech were within normal limits.  
Appearance, hygiene, and behavior were appropriate.  Affect 
and mood were abnormal with depressed mood, which was found 
not to affect the veteran's ability to function independently 
and effectively.  There was no history or current evidence of 
delusion, hallucination, obessional rituals, or panic attack.  
Thought processes were noted to be appropriate and judgment 
was adequate.  The veteran's abstract thinking was normal but 
memory was noted to be mildly impaired.  The assigned GAF 
score was 50.  The examiner noted that the veteran had 
reduced stress since retirement and that he had no mental 
difficulty in performing activities of daily living.  His 
difficulty in establishing and maintaining effective work and 
social relationships was due to avoidance behavior and 
isolation from others.  The examiner noted that the veteran 
was easily provoked and irritable around other people and 
that he preferred to be alone and rarely leaves his home.  

In November 2006, the veteran testified that his PTSD 
symptoms has worsened and were not adequately reflected in 
the 50 percent disability rating.  He reported current 
symptoms which included flashbacks, sleep difficulty, 
intrusive memories, irritability, and interpersonal 
difficulties with family.  The veteran reported that he spent 
most of his day at the gym or at home but that he had neither 
friends nor did he engage in activities of daily living other 
than yard work.  He reported that he had been retired for the 
past two years and received SSA disability for arthritis.  He 
indicated that he stopped attending sessions at the Vet 
Center because he received no benefit from them, but that he 
continued use of psychiatric medications.  

The Vet Center and VA outpatient mental health records dated 
from March 2002 to 
February 2003 reflect treatment of symptoms that included 
depression, irritability, sleep difficulty, flashbacks, 
social isolation, guilt, intrusive memories, anger, extreme 
startle response, poor concentration, hypervigilance, and 
emotional numbing.  In the October 2002 Vet Center 
memorandum, the veteran's therapist noted he attended 
individual therapeutic intervention every two weeks.  
Reported GAF scores during this period ranged from a high of 
65 (in February and June 2003), to a low of 50 (in March 2002 
and on VA examination in November 2005).  Other reported GAF 
scores were 59, 55, and 52.  Diagnoses included PTSD and 
depression.  In a February 2003 VA mental health clinical 
note, it was reported that the veteran's depression and 
irritability were minor symptoms and that his sleep was 
improved with increased medication.  

Based upon a review of the cumulative evidence, the Board 
finds that a disability rating in excess of 50 percent is not 
warranted, as the objective evidence does not demonstrate 
that the veteran's current PTSD symptoms more nearly 
approximate the criteria necessary for a 70 percent 
disability rating for any period under review.  

The Board also points out that none of the GAF scores 
assigned since May 9, 2002 provide any basis for assignment 
of the next higher 70 percent rating or maximum schedular 
rating for PTSD.  In this regard, the Board notes that 
pursuant to the DSM-IV, GAF scores between 51 and 60 are 
reflective of only moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupation, or school functioning, 
e.g., few friends, conflicts with peers or co-workers).  

The veteran's assigned GAF scores of 60 and 65 are clearly 
indicative of less impairment than is contemplated in the 
assigned rating.  Further, the most recent GAF score of 50, 
his lowest score, which was noted on VA examination in 
November 2005, is also not reflective of the level of 
impairment contemplated in the criteria for the 70 or 100 
percent ratings.  The Board notes that since the veteran's 
initial VA examination report dated in July 2002, the 
veteran's assigned GAF scores have been consistent with his 
reported symptoms and do not meet the criteria for a rating 
in excess of 50 percent.

Recent VA outpatient treatment records do not describe the 
veteran as having suicidal ideas, or presenting with 
ritualistic behavior.  He has not demonstrated illogical 
speech, he continuously denied having panic attacks, and the 
facts do not demonstrate depression that affected his ability 
to function independently, appropriately and effectively.  In 
fact, on VA examination in July 2002, the veteran stated that 
his PTSD symptoms did not prevent him from working while he 
was employed.  Also, the veteran was noted to have good 
personal hygiene.  In the July 2002 VA examination report, 
the veteran was noted to be neatly dressed.  In the November 
2005 VA fee-basis examination report, the veteran exhibited 
appropriate appearance and hygiene.  These findings do not 
establish that the veteran's PTSD symptoms rise to the level 
of impairment of such severity so as to meet the criteria for 
a 70 percent rating.  

As noted, evaluation of the medical evidence since the grant 
of service connection is of primary concern.  In this regard, 
the Board notes that the GAF score from the November 2005 VA 
fee-basis examination was 50, which reflects PTSD of a 
moderate severity.  

Moreover, the veteran's outpatient mental health treatment 
records dated from 2002 to 2003 indicate the veteran was 
alert and oriented, not suicidal, and with good association.  
The veteran has consistently denied having delusions, 
hallucinations, suicidal and homicidal ideation.  Also, noted 
in the veteran's treatment records is an improvement of PTSD 
symptoms, such as sleep disturbance, depression, and 
irritability due to use of medication.  In this regard, the 
June 2005 VA examiner concluded that the veteran's PTSD had 
not worsened since his last examination in July 2002 and that 
certain PTSD symptoms, such as agitation and nightmares, had 
improved with use of  medication.  

In conclusion, the Board finds that specific PTSD symptoms 
observed during the most recent VA examination in November 
2005, which included impaired concentration, disassociative 
episodes, sleep disturbances, depression, nightmares, thought 
avoidance, feelings of detachment and estrangement from 
others, and difficulty with anger and emotional control- are 
adequately accounted for in the currently assigned disability 
rating of 50 percent, for PTSD of moderate severity.  On the 
basis of the cumulative objective evidence, the Board finds 
that the criteria for an initial disability rating of 70 
percent have not been met.  

The Board has considered staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999), but concludes that they are 
not warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).  


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


